Citation Nr: 1537595	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  08-26 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for major depression with generalized anxiety disorder (GAD).

2.  Entitlement to an initial disability rating in excess of 10 percent prior to February 8, 2012, and in excess of 20 percent from February 8, 2012, for lumbar spine degenerative changes at L3.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that awarded service connection for degenerative disc disease of the cervical spine at C5-6, with degenerative changes at L3.  (A September 2008 rating decision later awarded a 10 percent rating for degenerative changes at L3, separate from the rating assigned for the service-connected cervical spine disability.)  The Veteran disagreed with the rating assigned.  The issue of entitlement to a higher initial rating for lumbar spine degenerative changes at L3 was before the Board in October 2014 when it was remanded for additional development.

This matter also comes before the Board on appeal from a May 2007 rating decision that granted service connection for major depression with GAD.  The Veteran disagreed with the rating assigned.  In an October 2014 decision, the Board granted an initial disability rating for the entire period of the appeal.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), seeking a higher rating. 

In June 2015 the Court issued an order that granted a Joint Motion for Partial Remand (Joint Motion) filed by counsel for both parties, vacated the Board's October 2014 decision with respect the issue of entitlement to an initial disability rating in excess of 50 percent for major depression with GAD, and remanded the matter to the Board for action in compliance with the Joint Motion. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.




FINDINGS OF FACT

1.  It is reasonably shown that prior to December 22, 2010, the Veteran's major depression with GAD was manifested by symptoms productive of occupational and social impairment with deficiencies in most areas.

2.  From December 22, 2010, the Veteran's major depression with GAD has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas have not been shown. 

3.  For the period prior to February 8, 2012, lumbar spine degenerative changes at L3 was manifested by complaints of pain and limitation of motion; forward flexion of the thoracolumbar spine was greater than 60 degrees; combined range of motion of the thoracolumbar spine was not been limited to 120 degrees or less; and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was not present.  The disability was not productive of incapacitating episodes having a total duration of at least two weeks during any one-year period prior to February 8, 2012.  No associated neurological involvement was shown.

4.  For the period beginning February 8, 2012, lumbar spine degenerative changes at L3 has been manifested by forward flexion was not limited to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine was note shown; four weeks of incapacitating episodes were not shown; and no associated neurological involvement was shown.


CONCLUSIONS OF LAW

1.  The Veteran's major depression with GAD warrants staged ratings of 70 percent prior to December 22, 2010; and 50 percent, but no higher, from December 22, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2015).

2.  The criteria for an initial rating in excess of 10 percent prior to February 8, 2012, and a rating in excess of 20 percent beginning February 8, 2012, for service-connected lumbar spine degenerative changes at L3 have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 through 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Neither the claimant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied. 

As the May 2007 and September 2008 rating decisions granted service connection for major depression with GAD and degenerative changes at L3, those claims are now substantiated.  VA's General Counsel has clarified that no additional VCAA notice is required in circumstances concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability.  VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the downstream issue is not resolved.  And because the RO issued the appropriate SOC and Supplemental SOC in September 2008 and February 2013 addressing the downstream increased rating claims, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning higher ratings, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  The claimant has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA examinations, most recently in October 2012.  The Board finds that the VA examinations obtained in this case are more than adequate, as they are predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board recognizes that the most recent VA examinations for both disabilities at issue are now over three years old.  The mere passage of time since these examinations, however, is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disabilities since the 2012 VA examinations.  The Veteran has not argued the contrary.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

II.  Initial Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207 -08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A. Major Depression with GAD

Major depression with GAD is rated under the General Rating Formula for Mental Disorders (General Formula).  A 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 


A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) at 32.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.

The Veteran is currently in receipt of an initial 50 percent rating for major depression with GAD, effective from November 25, 2005.  

A June 2005 private treatment record indicates that the Veteran was dysphoric with inappropriate affect.  He was further described as agitated and manic.  Private treatment records dated in October 2005 document the Veteran's complaints of depression, insomnia and fatigue.  The Veteran admitted to fleeting thoughts of suicide.  He had "flight of ideas, pressured speech with some magical type thinking about prescription medications that equate regular use with addiction."  The Veteran also reported that he "enjoys go-karts."  A November 2005 private treatment note includes the Veteran's report that "he goes from depressed to hyperactive within one day."  He also reported being able to go for long periods of time when he is intense and hard to get along with.  The Veteran complained that he was more depressed and at times unable to get out of bed.  The treatment provider stated that the Veteran's thoughts were logical, sequential and without impairment.  His associations were intact.  He had suicidal ideation without plan or intent.  His judgment and insight were described as fair, without hallucinations or delusions.  His memory was intact.  His affect was bright, and his mood was appropriate.

Private treatment records dated in September 2006 described the Veteran as "wary, attentive, fully communicative, casually groomed. . . tense."  The Veteran's speech was of normal rate and volume, coherent and spontaneous.  The treatment provider described the Veteran's mood as "entirely normal with no signs of depression or mood."  His associations were intact, his thinking logical, and his thought content was appropriate.  The treatment provider noted the Veteran exhibited anxiety and poor social judgment.

An October 2006 VA fee-based examination report notes the Veteran's history of severe longstanding anxiety with nervousness.   The Veteran reported that his emotional distress was due to his job problems which stemmed from the pain related to his service-connected injuries.  He reported a fear of being laid off from work because he does not get enough work done.  The Veteran reported feeling depressed about fifty percent of the time and anxious the other fifty percent of the time.  He reported treatment for homicidal and suicidal ideation in 2006; although, the examiner noted that the Veteran "has no history of suicide attempts or assault on others."  The Veteran had been twice married (currently married to his second wife for over 11 years.)  He reported living with his wife, daughter, and mother-in-law.  He worked as an electrician, performing contract work.  On examination, the Veteran demonstrated intact concentration.  His speech was somewhat pressured but normal in volume.  His thought processes were digressive, circumstantial, vague and rationalizing.  The Veteran reported a slight psychic sense telling him something was going to happen.  The examiner described the Veteran's affect as expansive.  The Veteran reported a moderate degree of depression characterized by a depressed mood, apathy, feelings of worthlessness, low energy, poor appetite, sleep disturbance and feelings of hopelessness.  He further reported severe anxiety with nervousness; ruminative worry, irritability, tension and feelings of helplessness.  He denied episodes of euphoria and grandiosity, but acknowledged racing thoughts, pressured speech, hyperactivity and impulsivity.  The examiner assigned GAF score of 50.  

VA treatment records dated in October 2008 note that the Veteran was suspended from his job in October 2008 due to a positive marijuana screen at work.  An October 2008 VA psychiatry triage note shows that the Veteran admitted to his cannabis addiction, using it daily to make him calm and focused.  On examination, his speech was pressured.  He reported hallucinations and indicated that he would occasionally have three voices talking to him at a time.  On another occasions in October 2008, he described an episode of road rage two weeks prior in which he reportedly attempted to get a trucker to run over him in a semi-truck.  He also reported experiencing paranoia; specifically, "thinks his phone is tapped."  He stated that "his mind just thinks so fast all the time."  He reported fighting with his wife. He further described fixating on a problem and then  obsessing over it.  See VVA.

November 2008 VA mental health outpatient notes show that the Veteran reported suicidal ideation "all of the time" and reported that if he did commit suicide, he would make it look like an accident.  He also reported some thoughts of homicidal ideation.  He symptoms of paranoia in that he thought the government was conspiring against him.  He stated that he would occasionally become verbally abusive to his wife.  He presented with disheveled hair and poor grooming.  He endorsed poor sleep, poor appetite, and a low mood.  GAF scores between 48 and 50 were assigned. See VVA.

VA treatment records dated from October 2009 note complaints of depressed mood, irritability, poor sleep, social isolation, and feeling on edge.  The Veteran endorsed depression and anxiety.  He was described as "slightly unkempt" and was wearing "grungy clothes."  OAF scores between of 48 and 60 were assigned.  

When seen for VA group therapy in March 2010, the treatment provider stated that although the Veteran did not appear to be in distress, "he indicated a high level of distress on his check-in sheet, and also indicated a positive for struggles with either suicidal ideation, homicidal ideation, hallucinations, or substance use, but [was] not specific about his struggle."  In an August 2010 VA treatment record, the Veteran reported that his marriage was "on hold" because his wife "is pissed all the 'time."  He stated that "[n]ot having a job has been wonderful for my mental health state."  An October 2010 VA treatment record notes that the Veteran reported that his anxiety was out of control.  He reported increased stressors at home, increased stressors at school, and that he was ready to "kill someone." He stated that when driving, he felt that he was going to "run someone over and pull their throat out of their neck."  In November 2010, he reported not caring about anything.  See VVA.

VA treatment records show that the Veteran began attending courses to earn an associate's degree in the fall of 2010.

A December 22, 2010 psychiatry medication management report notes that the Veteran reported doing well and feeling stable.  The examiner noted that the Veteran appeared positive and future orient.  He denied any current difficulties. He had resumed marijuana usage occasionally but did not see that this is a problem and was not interested in cessation.  He reported that he had stopped drinking heavily in 2008.  On examination, he was neat, clean and dressed appropriately.  He was alert and cooperative.  Movement was unremarkable. Eye was contact good.  Mood and affect were bright and positive.  Speech was normal in tone, volume, rate and latency.  Memory was intact.  Insight and judgement were limited.  Thought process was coherent, logical, sequential and goal directed.  He denied suicidal/homicidal ideations and feelings of helplessness/hopelessness.  No psychosis or delusional thoughts were noted.  The Veteran reported an improvement in mood and sleep pattern.  

A February 4, 2011 VA psychiatry medication management report notes that the Veteran had stopped drinking heavily.  He still had the occasional beer and smoked marijuana twice a week.  On examination, the Veteran had a trimmed moustache and goatee. He wore clean, casual clothing, appropriate for weather.  He was alert and cooperative.  Movement was unremarkable and eye contact good.  Mood and affect were bright and positive.  Speech was normal in tone, volume, rate and latency.  Memory was intact.  Insight and judgement were limited.  Thought process was coherent, logical, sequential and goal directed.  He denied suicidal/homicidal ideations.  He denied feeling helpless/hopeless.  No psychosis or delusional thoughts were noted.  

A May 2011 VA individual psychotherapy report notes that the Veteran reported coping well with his anger and depression.  He stated that while he still dealt with stressors, he was feeling focused and goal directed.  He reported earning a B in a class, which disappointed him.  He reported a plan of progression that lead to employment, with goals along the way.  He stated that the medication plan in place currently was working the best that medication ever had for him.  He stated that he was happy, able to focus on his school work and family, and felt accomplishment.  He was released from individual therapy.  See VVA.

A February 8, 2012 VA examination report notes that the examiner reviewed the claims file and confirmed the diagnosis of GAD and depressive disorder currently in remission.  The examiner assigned a GAF score of 67, representing the fact that the Veteran was currently doing quite well in most aspects of his life.  He was attending college full time and maintaining excellent grades.  His relationships had improved, although are still somewhat strained.  His psychiatric symptoms were mild and if present, transient and expectable reactions to psychosocial stressors such as irritability with his wife when she exhibited annoying behavior.  The Veteran was generally functioning quite well, had meaningful relationships with his children and parents, and has plenty of leisure activities.  He was very goal-oriented and was quite focused on doing well in vocational rehabilitation and college courses.  He had some mild anxiety and some mild sleep impairment, but no longer experienced depressed mood.  The examiner described  these symptoms as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

After reviewing the evidence of record, the Board finds that the Veteran is entitled to an initial rating of 70 percent rating for the period prior to December 22, 2010.  Here, the evidence for this period shows that the Veteran had near constant depression.  He reported persistent hallucinations and paranoia, and exhibited neglect of appearance and hygiene.  Further, he endorsed homicidal and suicidal ideation.  That constellation of these symptoms resulted in occupational and social impairment with deficiencies in most areas.  However, the record shows that the Veteran remained married and that he also lived with his mother-in-law and daughter.  Although those relationships may be been strained at times, the fact he was able to maintain these relationships shows that total social impairment was not demonstrated.

While the Veteran admittedly had occasions where he was managing his symptoms to a better degree, the Board finds that, overall, the criteria for a 70 percent rating, but not greater, were met for this period.  

However, beginning June 3, 2011, the medical evidence shows a dramatic improvement of his symptoms, due in part to a change in medication.  The Veteran has been successfully pursuing educational and occupational goals, has enjoying improved relationships with family members, and engaged in hobbies once again.  He denied any more than mild symptoms.  Subsequent treatment records do not reflect any changes for the worse.  

Based on the above, the Board finds that a disability rating in excess of 50 percent for the Veteran's service-connected psychiatric disability is not warranted at any time during the period beginning December 22, 2010.  At no point during this period has the severity of the Veteran's disability most closely approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

With respect to the criteria for the next higher (70 percent) rating, the evidence does not demonstrate obsessional rituals which interfere with routine activities; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  While he is not working, he is actively pursuing educational and vocational goals.  The record does not suggest that the Veteran has had problems with judgment or thinking.  While there may be some deficiency in mood caused by his psychiatric disability, the symptom of depression on which this conclusion is based is not of the frequency, severity, or duration to equate to the 70 percent rating criteria.  

The absence of these symptoms is not outcome determinative.  However, the Veteran simply presents no other evidence that other symptoms of similar severity, frequency, and duration have been demonstrated.  See Vasquez-Claudio, supra.  The Board thus finds that the evidence of record does not support the assignment of a disability rating of 70 percent for the period beginning December 22, 2010.



For all the foregoing reasons, the Veteran is entitled to an initial 70 percent rating for the period prior to December 22, 2010.  The Veteran's claim for a rating in excess of 50 percent beginning December 22, 2010, must be denied.  See Fenderson, supra.

B.  Lumbar Spine Degenerative Changes at L3

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id. 

The Rating Schedule provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The provisions of the Rating Schedule allow for the rating of disabilities of the spine under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Disease Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Following the General Rating Formula, Note (1) provides: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) [With respect to the lumbar spine]--For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a , Diagnostic Code 5243.

For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243.

Prior to February 8, 2012

The Veteran is currently in receipt of an initial 10 percent rating for lumbar spine degenerative changes at L3, effective from November 25, 2005, through February 7, 2012.  

A July 2006 VA examination report notes the Veteran's complaints of chronic low back pain, constant in nature.  He measured the severity of the pain as 3-4/10 on a good day, and 7/10 on a bad day.  The pain was worse with bending, slouching, lifting, or any repetitive motion.  The Veteran denied any radiating symptoms, bowel or bladder symptoms, or saddle anesthesia.  He reported taking pain medication to manage his symptoms, and denied any incapacitating episodes over the last year.  On examination, there was no obvious scoliosis or deformities of the thoracolumbar spine.  Diffuse lumbosacral paraspinal muscular guarding and tenderness to palpation was noted.  There was tenderness to palpation over the bilateral SI joints, left greater than right, and standing Gillet test showed a symmetric 'movement at the SI joints.  There was no tenderness to palpation along the gluteal or piriformis musculature, sciatic area, or trochanteric bursa.  Thoracolumbar spine range of motion was: forward flexion 0-90 degrees with pain throughout the lumbosacral spine and SI joint areas bilaterally from 70-90 degrees of flexion; extension 0-30 degrees with increased pain in the bilateral S1 joints on the last 10 degrees of extension; left and right lateral flexion 0-20 degrees bilaterally without significant pain; and left and right lateral rotation 0-30 degrees bilaterally without significant pain.  Repetitive motion testing of the thoracolumbar spine increased generalized pain throughout the muscles, but did not change the range of motion or seem to demonstrate significant fatigability.  Lower extremity strength was 5/5 throughout for hip flexion, extension, knee extension and flexion, ankle dorsiflexion and painter flexion, and EHL testing.  Sensation was intact throughout both lower extremities.  Patellar and Achilles reflexes were 1+ and symmetric bilaterally.  Gait was tested and did not appear to be significantly antalgic.  X-ray reports showed minimal degenerative changes at L3, but were otherwise unremarkable.

VA treatment records dated from 2008 to January 2012 note the Veteran's continued complaints of lower back pain and spasms, and treatment with medication and physical therapy.  An October 2009 physical therapy report notes the Veteran's complaints of low back pain and his report that this pain did not increase with simulated work tasks.  In July 2010, the Veteran was seen in the emergency room after noticing a "pop" in his low back while bending in the shower.  On examination, he complained of discomfort with no weakness or radiation.  He denied bowel or urinary symptoms.  Examination revealed some soreness with spasm.  There was no midline bulge or redness.  Sensory examination was intact.  X-ray studies were unchanged.  No range of motion measurements were provided.  A July 2010 follow-up record notes that the Veteran was "[d]oing better."  Examination revealed no neurological problems.  In July 2011, the Veteran denied any current complaints, but also stated that he took medication for his back pain as needed.  

After a review of all the evidence in this case, the Board finds that a preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for the period prior to February 8, 2012.  See Fenderson, supra.  There is no indication that thoracolumbar flexion was limited to 60 degrees or less, even considering factors such as pain, weakness and fatigability.  See Mitchell, supra.  Furthermore, combined range of motion was in excess of 120 degrees.  Spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was not present. 

Moreover, the Veteran has not claimed and the medical evidence does not show that he experienced incapacitating episodes having a total duration of at least 2 weeks during any 12-month period prior to February 8, 2012. 

None of the objective evidence has established the presence of radiculopathy involving the lower extremities during the period at issue so a separate rating on that basis is not in order. 

Beginning February 8, 2012

The Veteran is currently in receipt of an initial 20 percent rating for lumbar spine degenerative changes at L3, effective from February 8, 2012.  

A VA Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ) examination was conducted on February 8, 2012.  The examiner stated that the claims folder was reviewed.  The Veteran reported increasing low back pain and stiffness.  He reported that his resting pain was about 3-4/10 with flare-ups to 8/10; these flare-ups had increased to several time a week.  He reported problems getting out of a chair, walking, standing in one location more than 15 minutes, and lifting more than 20 pounds at a time.  He stated that he had to go up and down stairs carefully.  He denied complaints of radiculopathy.  Chronic narcotic management was noted to be the main modality of treatment.  On examination, range of motion testing revealed: 70 degrees of forward flexion with pain beginning at 40 degrees; 15 degrees of extension with pain beginning at 20 degrees; 30 degrees of lateral flexion with pain beginning at 20 degrees (bilaterally); and 30 degrees of lateral rotation with pain beginning at 20 degrees (bilaterally).  After repetitive testing range of motion was limited to: 50 degrees of flexion; 10 degrees of extension; 20 degrees of right lateral flexion; 25 degrees of left lateral flexion; and 25 degrees of lateral rotation (bilaterally).  The examiner stated that the Veteran had functional loss and/or functional impairment of the thoracolumbar spine (back) due to less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing and/or weight-bearing.  Examination revealed localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  The Veteran had guarding or muscle spasm of the thoracolumbar spine; however, this did not result in abnormal gait or spinal contour.  The Veteran used no assistive devices.  Muscle strength testing was normal.  There was no muscle atrophy.  Deep tendon reflexes (DTRs) were hypoactive (1+).  Sensory exam was normal.  Straight leg raising test was positive.  The examiner found that there was no radicular pain or any other signs or symptoms due to radiculopathy or any other neurologic abnormalities or findings related to a thoracolumbar spine disability condition, to include bowel or bladder problems, and pathologic reflexes.  The examiner stated that the Veteran had intervertebral disc syndrome (IVDS) and incapacitating episodes of at least 1 week but less than 2 weeks over the past year.  X-ray studies showed disc space narrowing at L2-L3, L3-L4 and L4-L5 levels.  Mild levoscoliosis was noted.  

Again, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's back disabilities since the 2012 VA examination; the Veteran has not argued the contrary.  See Palczewski, supra.  

For the entire period at issue (beginning February 8, 2012), a 20 percent rating has been in effect for the Veteran's service-connected lumbar spine disability.  After reviewing the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted at any time during the appeal period.  See Fenderson, supra.  The evidence does not indicate that the forward flexion of the thoracolumbar spine was 30 degrees or less, even considering factors such as pain, weakness and fatigability, or that favorable ankylosis was present.  See Mitchell, supra.  The Veteran's symptoms for the period at issue are contemplated by the 20 percent rating already assigned.

Further, although the February 2012 DBQ examiner stated that the Veteran had incapacitating episodes of at least 1 week but less than 2 weeks over the past year, review of the treatment records fails to show any record of physician prescribed bed rest due to low back disability.  Regardless, four weeks of incapacitating episodes has not been show or alleged; accordingly, a rating in excess of 20 percent is not warranted under Diagnostic Code 5243.

None of the objective evidence has established the presence of radiculopathy involving the lower extremities during the period at issue so a separate rating on that basis is not in order. 

Conclusion

Because the evidence in this case is not approximately balanced with regard to this issue, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial rating in excess of 10 percent prior to February 8, 2012, and in excess of 20 percent from February 8, 2012, for lumbar spine degenerative changes at L3 must be denied.  See Gilbert, supra.

Extra-Schedular Consideration

 The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis for the appeal period.  See 38 C.F.R. § 3.321(b)(1).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116 .  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116. 

The Board also notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 C.F.R. § 3.321 requires consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extra-schedular rating based on the combined effect of his or her service-connected disabilities, individually or in combination.  See Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board has a duty to consider the aggregate effects of all service-connected disabilities, even those not in appellate status, before determining whether referral for an extra-schedular rating is warranted.  Id.  

The Veteran's primary symptoms associated with his service-connected orthopedic disabilities are pain and/or limitation in range of motion.  His depressive disorder relates to social and industrial impairment.  In present instance, the Board finds that the rating criteria for evaluating the Veteran's disabilities contemplate his reported symptoms.  The rating criteria considered limitation of motion and pain along with his ability to work and function as a member of society. 

Thus, the first step of the Thun analysis, whether the rating criteria adequately address all of the claimant's symptomatology associated with his service-connected disabilities, has been met.  The Board's extra-schedular analysis ends, and consideration of the second step-whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization-is not warranted.  Johnson and Thun, supra; 38 C.F.R. § 3.321(b)(1).  Finally, the record does not show, nor has the Veteran contended that he is unemployable as a result of his service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447   (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The most recent evidence of record instead shows that the Veteran reports that he is successfully pursuing educational and occupational goals.


ORDER

A 70 percent rating is granted for major depression with GAD for only the period prior to December 22, 2010, subject to the regulations governing payment of monetary awards; a ratings from major depression with GAD in excess of 50 percent from December 22, 2010 is denied.

An initial rating in excess of 10 percent prior to February 8, 2012, and in excess of 20 percent from February 8, 2012, for lumbar spine degenerative changes at L3 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


